ICJ_138_AerialHerbicideSpraying_ECU_COL_2011-10-19_ORD_01_NA_00_FR.txt.                          INTERNATIONAL COURT OF JUSTICE


                           Reports of judgments,
                        ADVISORY OPINIONS AND ORDERS


                          CASE CONCERNING
                      AERIAL HERBICIDE SPRAYING
                            (ECUADOR v. COLOMBIA)


                           ORDER OF 19 OCTOBER 2011




                                2011
                         COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                   AFFAIRE RELATIVE À DES ÉPANDAGES
                         AÉRIENS D’HERBICIDES
                           (ÉQUATEUR c. COLOMBIE)


                        ORDONNANCE DU 19 OCTOBRE 2011




2 CIJ1025.indb 1                                          6/06/13 09:00

                                               Official citation :
                              Aerial Herbicide Spraying (Ecuador v. Colombia),
                             Order of 19 October 2011, I.C.J. Reports 2011, p. 641




                                            Mode officiel de citation :
                             Epandages aériens d’herbicides (Equateur c. Colombie),
                           ordonnance du 19 octobre 2011, C.I.J. Recueil 2011, p. 641




                                                                                1025
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071136-4




2 CIJ1025.indb 2                                                                        6/06/13 09:00

                                                19 OCTOBER 2011

                                                    ORDER




                     AERIAL HERBICIDE SPRAYING
                       (ECUADOR v. COLOMBIA)




                   ÉPANDAGES AÉRIENS D’HERBICIDES
                       (ÉQUATEUR c. COLOMBIE)




                                                19 OCTOBRE 2011

                                                ORDONNANCE




2 CIJ1025.indb 3                                                  6/06/13 09:00

                                                         ﻿                                   641




                                 COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2011                                            2011
                                                                                                     19 octobre
                                                                                                    Rôle général
                                                 19 octobre 2011                                       no 138


                         ÉPANDAGES AÉRIENS D’HERBICIDES
                                         (ÉQUATEUR c. COLOMBIE)



                                                ORDONNANCE


                     Le président de la Cour internationale de Justice,
                      Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
                   ticle 44 de son Règlement,
                      Vu l’ordonnance du 25 juin 2010, par laquelle la Cour a fixé au 31 jan-
                   vier 2011 et au 1er décembre 2011, respectivement, les dates d’expiration
                   des délais pour le dépôt de la réplique de la République de l’Equateur et
                   de la duplique de la République de Colombie,
                      Vu la réplique dûment déposée par la République de l’Equateur dans le
                   délai ainsi fixé ;
                      Considérant que, dans une lettre datée du 6 octobre 2011 et reçue au
                   Greffe le même jour, l’agent de la République de Colombie s’est référé au
                   « temps nécessaire à l’obtention du dossier complet des documents que
                   l’Equateur s’est procuré en vertu de la loi américaine sur la liberté d’accès
                   à l’information (certains des documents ayant été soumis dans la
                   réplique) », et a prié la Cour, « [c]ompte tenu des difficultés engendrées par
                   la période des congés de décembre, qui retardera l’impression et la correc-
                   tion des épreuves jusqu’au mois de janvier », de proroger le délai pour le
                   dépôt de la duplique de la Colombie jusqu’au 1er février 2012 ; et considé-
                   rant que, dès réception de cette lettre, le greffier en a fait tenir copie à
                   l’agent de la République de l’Equateur ;
                      Considérant que, par lettre datée du 18 octobre 2011 et reçue au Greffe
                   le même jour, l’agent de la République de l’Equateur a notamment indi-
                   qué que son Gouvernement ne voyait pas d’objection au report du délai
                   pour le dépôt de la duplique sollicité par la République de Colombie ;

                                                                                               4




2 CIJ1025.indb 5                                                                                           6/06/13 09:00

                           épandages aériens d’herbicides (ordonnance 19 X 11)                642

                     Compte tenu des vues des Parties,
                     Reporte au 1er février 2012 la date d’expiration du délai pour le dépôt
                   de la duplique de la République de Colombie ;
                     Réserve la suite de la procédure.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le dix‑neuf octobre deux mille onze, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement de la République de l’Equateur et
                   au Gouvernement de la République de Colombie.


                                                                           Le président,
                                                                  (Signé) Hisashi Owada.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                                                                                                5




2 CIJ1025.indb 7                                                                                     6/06/13 09:00

